Exhibit 10.2

EMPLOYMENT AGREEMENT




This Agreement (“Agreement”) made effective as of February 25, 2009 by and
between NATIONAL HEALTH INVESTORS, INC., a Maryland corporation (the “Company”),
and JUSTIN HUTCHENS (the “Executive”).




In consideration of the mutual covenants contained in this Agreement, the
parties hereby agree as follows:




1.

Employment.  The Company agrees to employ the Executive and the Executive agrees
to be employed by the Company upon the terms and conditions provided in the
Agreement.




2.

Position and Responsibilities.  During the Period of Employment (defined below),
the Executive agrees to serve as the President and Chief Operating Officer of
the Company and to be responsible for making new investments and for the typical
management responsibilities expected of an officer holding such positions and
such other responsibilities as may be assigned to Executive from time to time by
the Board of Directors or the Chief Executive Officer of the Company.




3.

Terms and Duties.




A.

Period of Employment.  The period of Executive's employment under this Agreement
will commence as of the date hereof and shall continue through the third
anniversary hereof.  The period of Executive’s employment with Company is
referred to in this Agreement as the “Period of Employment.”




B.

Duties.  During the Period of Employment, the Executive shall devote
substantially all of his business time, attention and skill to the business and
affairs of the Company and its subsidiaries.  Executive shall perform faithfully
the duties that may be assigned to him from time to time by the Chief Executive
Officer or the Board of Directors.




4.

Compensation and Benefits




A.

Compensation.  For all services rendered by the Executive in any capacity during
the Period of Employment, the Executive shall be compensated as follows:




1.

Base Salary.  The Company shall pay the Executive an annual base salary (“Base
Salary”) of Three Hundred Eighty Thousand Dollars ($380,000.00) per annum during
the Executive’s first year of employment with the Company.  Base Salary shall be
payable according to the customary payroll practices of the Company but in no
event less frequently than once each month.  The Base Salary shall be reviewed
annually and shall be subject to increase (but not decrease) according to the
policies and practices adopted by the Company from time to time. At a minimum,
the Base Salary shall increase by three percent (3%) per year.  In the event the
Executive chooses to be remunerated under the alternative compensation plan as
described in Section 4(A)(3) below, none of the provisions of this Section
4(A)(1) shall be applicable.  














--------------------------------------------------------------------------------

2.

Bonus.

 The Company will pay annual incentive compensation awards to the Executive as
may be granted by the Board or the compensation committee of the Board (the
“Compensation Committee”) under any executive bonus or incentive plan in effect
from time to time (the “Annual Incentive Award”).  The Annual Incentive Award
for the first year of this Agreement shall be equal to Three Hundred Eighty
Thousand Dollars ($380,000)(100% of Base Salary).  The Board or the Compensation
Committee shall have the option of granting an Annual Incentive Award for the
first year in different amounts, contingent upon performance of stipulated FFO
and dividend goals of the Company established jointly by the Board and the
Executive.




3.

Alternative Compensation.  As an alternative to Sections 4(A)(1) and (2) above,
Executive may elect at anytime to be compensated pursuant to the Cash
Performance Incentive Plan attached hereto as Appendix A.  In the event the
Executive shall elect to be compensated pursuant to the Cash Performance
Incentive Plan, such election shall be in lieu of the compensation provided in
Section 4(A)(1) and (2) above and will continue for the remainder of this
Agreement.  After making such an election, Executive cannot elect to again be
compensated as provided in Sections 4(A)(1) and (2) above. This Cash Performance
Incentive Plan will be driven by the Company’s FFO and dividend growth.




B.

Stock Options.  Executive shall be entitled to receive a grant of an option to
purchase 100,000 shares of common stock of the Company on the effective date of
this Agreement and on each anniversary of the effective date of this Agreement
until 2018, provided Executive remains employed by the Company on such
anniversary date.  The option grant will be priced at the closing price of the
Company’s common stock on the date of grant and shall be fully vested as of the
grant date.   The terms of each such grant of stock options shall be set forth
in a separate Stock Option Agreement between the Company and the Executive.  




C.

Additional Benefits.




1.

Relocation Expenses.  In connection with Executive’s initial relocation to
Murfreesboro, Tennessee, Company shall reimburse Executive for his relocation
expenses with a lump sum payment of One Hundred Fifty Thousand Dollars
($150,000).  




2.

Sign-on Bonus.  The Executive will be entitled to a sign-on bonus upon execution
of this Agreement in the total amount of One Hundred Twenty Thousand Dollars
($120,000), which bonus shall be paid in three equal monthly installments of
$40,000 each.  The first installment shall be due and payable upon the effective
date of this Agreement, the second installment thirty days following the
effective date of this Agreement and the third installment sixty days following
the effective date of this Agreement.  In the event this Agreement is terminated
prior to the date any installment under this Section 4(C)(2) is due, Executive
shall not be entitled to any such payment that is not yet due.  In addition, in
the event Executive does not move to Murfreesboro Tennessee and begin working
for the Company as contemplated by this Agreement, Executive shall reimburse the
Company for any portion of the sign-on bonus paid to Executive.




3.

Other Benefits.  The Executive will be entitled to participate in all
compensation or employee benefit plans or programs and receive all benefits and
perquisites for which any senior members of the management team are eligible
under any existing or future plan or











--------------------------------------------------------------------------------

program established by the Company for which the senior members of the
management team are eligible.  The Executive will participate to the extent
permissible under the terms and provisions of such plans or programs in
accordance with program provisions.  Such plans and programs will include group
hospitalization, health, or other insurance for Executive and his immediate
family.  Such plans and programs may also include tax qualified pension (401(k))
plans, and sick leave plans.  The Executive will be entitled to an annual four
week paid vacation to be taken at times chosen by Executive.




5.

Business Expenses.  The Company will reimburse the Executive for all reasonable
travel and other expenses incurred by the Executive in connection with the
performance of his duties and obligations under this Agreement.




6.

Death or Disability.  

In the event of the death or disability of the Executive during the Period of
Employment, the Company’s obligation to make payments under this Agreement shall
cease as of the date of death or disability, except for the Executive’s earned
but unpaid Base Salary and Annual Incentive Award which will be paid on a
prorated basis for that year.  For purposes of this Agreement, disability shall
mean the disability of Executive for longer than three (3) months which renders
Executive unable to perform Executive’s duties under this Agreement with
reasonable accommodation.




7.

Effect of Termination of Employment.  




A.

If the Executive’s employment terminates during the first year of this Agreement
due to a Without Cause Termination as defined later in this Agreement, and if
Executive signs a valid general release of all claims against the Company in a
form provided by the Company, the Company will pay the Executive in a lump sum
upon such termination an amount equal to one hundred percent (100%) of the Base
Salary that is in effect at the time of the termination.  In addition, earned
but unpaid Base Salary and Annual Incentive Bonus through the date of
termination will be paid in a lump sum at such time.




B.

Except as provided in Section 7(A) above, upon the expiration or termination of
this Agreement for any reason, Executive will receive Base Salary prorated
through the effective date of such expiration or termination and earned but
unpaid Base Salary and Annual Incentive Bonus through the date of termination
will be paid in a lump sum at such time.  Sections 8 through 10 shall survive
expiration or termination of this Agreement.  No other payments will be made or
benefits provided by the Company.




C.

Upon termination of the Executive’s employment, the Period of Employment will
cease as of the date of the termination.




D.

For this Agreement, the following terms have the following meanings:




1.

“Termination for Cause” means termination of the Executive’s employment by the
Company’s Board of Directors acting in good faith by written notice to the
Executive specifying the event relied upon for such termination which must be
based on, (i) a willful refusal by Executive to follow a lawful order of the
Board of Directors, subject, however, to Executive’s right











--------------------------------------------------------------------------------

to receive written notice of the order not followed by Executive and the
opportunity to promptly follow the order; (ii) Executive’s willful engagement in
conduct materially injurious to the business interests of the Company or any of
its subsidiaries and affiliates (as determined by the Board of Directors in its
reasonable judgment); (iii) Executive’s conviction (including a guilty plea or a
plea of no contest) of theft, embezzlement, fraud, misappropriation, illegal use
or possession of drugs or alcohol, or of any crime that discredits Company or is
detrimental to the reputation or goodwill of Company as determined in good faith
by Company;  (iv) Executive’s commission of any act of fraud or dishonesty by
Executive, or commission of an immoral or unethical act that reflects negatively
on Company as determined in good faith by Company; or (v) Executive’s material
breach of his duties, responsibilities and obligations under this Agreement
(except due to Executive’s incapacity as a result of physical or mental illness)
that has not been corrected or remedied within 60 days after Executive’s receipt
of written notice from the Board specifying such breach; provided, however, (A)
such cure period may be extended if Executive is working diligently to cure such
breach and reasonably needs an extension to effect such cure, and (B) no such
cure period will be provided if, in the Board of Directors’ reasonable judgment,
such breach cannot be sufficiently corrected or remedied so as to avoid any
material detriment to the Company.




2.

“Without Cause Termination” means termination of the Executive's employment by
the Company other than due to death, disability or Termination for Cause.




8.

Other Duties of The Executive During and After The Period of Employment




A.

The Executive will, with reasonable notice during or after the Period of
Employment, furnish information as may be in his possession and cooperate with
the Company as may reasonably be requested in connection with any claims or
legal actions in which the Company is or may become a party.




B.

The Executive recognizes and acknowledges that all confidential information
pertaining to the affairs, business, clients, customers or other relationships
of the Company, as hereinafter defined, is a unique and valuable asset of the
Company.  Access to and knowledge of this information is essential to the
performance of the Executive’s duties under this Agreement.  The Executive will
not, during the Period of Employment or after except to the extent reasonably
necessary in performance of the duties under this Agreement, give to any person,
firm, association, corporation or governmental agency any confidential
information concerning the affairs, business, clients, customers or other
relationships of the Company except as required by law.  The Executive will not
make use of this type of information for his own purposes or for the benefit of
any person or organization other than the Company.  All records, memoranda, etc.
relating to the business of the Company whether made by the Executive or
otherwise coming into his possession are confidential and will remain the
property of the Company.




C.

During the Period of Employment and for a twelve (12) month period thereafter,
(i) the Executive will not use his status with the Company to obtain loans,
goods or services from another organization on terms that would not be available
to him in the absence of his relationship to the Company and (ii) the Executive
will not make any statements or perform any acts intended to advance the
interest of any existing or prospective competitors of the Company in any way
that will injure the interest of the Company.  During the Period of Employment
and for a twelve (12) month











--------------------------------------------------------------------------------

period following termination of the Period of Employment, other than termination
due to a Without Cause Termination: (i) the Executive, without prior express
written approval by the Board of Directors of the Company will not directly or
indirectly own or hold any proprietary interest in or be employed by or receive
compensation from any party engaged in the same or any similar business in the
same geographic areas the Company does business; and (ii) the Executive, without
express prior written approval from the Company, will not solicit any members of
the then current clients of the Company or discuss with any employee of the
Company information or operation of any business intended to compete with the
Company.  For the purposes of the Agreement, proprietary interest means legal or
equitable ownership, whether through stock holdings or otherwise, of a debt or
equity interest (including options, warrants, rights and convertible interests)
in a business firm or entity, or ownership of more than 5% of any class of
equity interest in a publicly-held company.  The Executive acknowledges that the
covenants contained herein are reasonable as to geographic and temporal scope.
 For a twelve (12) month period after termination of the Period of Employment
for any reason, the Executive will not directly or indirectly hire any employee
of the Company or solicit or encourage any such employee to leave the employ of
the Company.




D.

The Executive acknowledges that his breach or threatened or attempted breach of
any provision of Section 8 would cause irreparable harm to the Company not
compensable in monetary damages and that the Company shall be entitled, in
addition to all other applicable remedies, to a temporary and permanent
injunction and a decree for specific performance of the terms of Section 8
without being required to prove damages or furnish any bond or other security.




E.

If the period of time or other restrictions specified in this Section should be
adjudged unreasonable at any proceeding, then the period of time or such other
restrictions shall be reduced by the elimination or reduction of such portion
thereof so that such restrictions may be enforced in a manner adjudged to be
reasonable.




9.

Indemnification, Litigation.  The Company will indemnify the Executive to the
fullest extent permitted by the laws of the state of incorporation in effect at
that time, or certificate of incorporation and by-laws of the Company whichever
affords the greater protection to the Executive.  




10.

Withholding Taxes.  The Company may directly or indirectly withhold from any
payments under this Agreement all federal, state, city or other taxes that shall
be required pursuant to any law or governmental regulation.




11.

Effective Prior Agreements.  This Agreement contains the entire understanding
between the Company and the Executive with respect to the subject matter and
supersedes any prior employment or severance agreements between the Company and
its affiliates, and the Executive.




12.

Consolidation, Merger or Sale of Assets.  Nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, or transferring
all or substantially all of its assets to, another entity which assumes this
Agreement and all obligations and undertakings of the Company hereunder.  Upon
such a consolidation, merger or sale of assets, the term “the Company” as used
will mean the other entity and this Agreement shall continue in full force and
effect.  














--------------------------------------------------------------------------------

13.

Modification.  This Agreement may not be modified or amended except in writing
signed by the parties.  No term or condition of this Agreement will be deemed to
have been waived except in writing by the party charged with waiver.  A waiver
shall operate only as to the specific term or condition waived and will not
constitute a waiver for the future or act on anything other than that which is
specifically waived.




14.

Governing Law.  This Agreement has been executed and delivered in the State of
Tennessee and its validity, interpretation, performance and enforcement shall be
governed by the laws of that state applicable to contracts between residents of
that State and executed in and to be performed in that State, without regard to
the conflicts of law principles thereof. Each party hereby irrevocably submits
to the non-exclusive jurisdiction of the state and federal courts sitting in
Rutherford County, Tennessee, for the adjudication of any dispute hereunder or
in connection herewith and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.




15.

Notices.  All notices, requests, consents and other communications hereunder
shall be in writing and shall be deemed to have been made when delivered or
mailed first-class postage prepaid by registered mail, return receipt requested,
or if delivered by hand, overnight delivery service or confirmed facsimile
transmission, to the following:




(a) If to the Company, at 750 B South Church Street, Murfreesboro, Tennessee
 37130, or at such other address as may have been furnished to the Executive by
the Company in writing; or  (b) If to the Executive, at
[_______________________________________], or such other address as may have
been furnished to the Company by the Executive in writing.




16.

Binding Agreement.  This Agreement shall be binding on the parties' successors,
heirs and assigns.




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.




NATIONAL HEALTH INVESTORS, INC.

a Maryland corporation







By:

/s/ W. Andrew Adams__________________

Title:

_Chairman & CEO                       _________




EXECUTIVE:




__/s/ Justin Hutchens___________________________

Justin Hutchens











--------------------------------------------------------------------------------

APPENDIX A

CASH PERFORMANCE INCENTIVE PLAN




Executive may elect to be compensated pursuant to this Cash Performance
Incentive Plan instead of the compensation provisions contained in Section
4(A)(1) and (2) of the Employment Agreement to which this Appendix is attached;
provided however, once Executive makes the election to be compensated pursuant
to this Cash Performance Incentive Plan, his compensation will be made pursuant
to this Plan for the remainder of the Employment Agreement




1.

Base Salary each year under this Incentive Performance Plan will be as follows:




           2009 – 2011           $325,000            2012 –
2014            350,000




2.

Operating FFO Performance Bonus




If at the end of each year in the table below during which the Executive is
employed by the Company, the Company’s per share funds from operations (“FFO”)
as defined below for the applicable fiscal year is equal to or above the amount
provided in the table below, then the Executive will be entitled to the FFO
Bonus as provided in the table below.  The computation below is made after all
bonuses and options have been expensed.  In no event shall the Executive receive
any FFO Bonus if the per share FFO does not meet or exceed the amount in the
table below.  “Funds from operations” shall mean the consolidated net income of
the Company computed in accordance with generally accepted accounting
principles, (1) plus depreciation, (2) less the amount of any gains derived from
the sale of previously written-down assets, (3) plus the amount of any losses
derived from the sale of  previously written-down assets, (4) plus the amount of
any  losses from the sale of investment securities, and (5) less the amount of
any gains from the sale of investment securities.

Year

   Recurring FFO

    FFO Bonus 

Year      

Recurring FFO

     FFO Bonus

2009 

           $   2.45     

$   275,000

        2012      

      $ 2.70       

     $325,000

2010

           2.55     

290,000

2013      

        2.75       

350,000

2011

2.60     

305,000

 

 

 




3.

Dividend Performance Bonus

If at the end of each fiscal year in the table below during which the Executive
is employed by the Company, the Company’s per share recurring dividend
(dividends excluding amounts from (2), (3), (4), and (5) in 2 above) for such
year is equal to or above the amount provided in the table below, then the
Executive will be entitled to the Dividend Bonus provided in the table below,
which bonus amount may be increased by the Company Board based on the amount by
which the per share recurring dividend exceeds the amount in the table.  In no
event shall the Executive receive any Dividend Bonus if the per share recurring
dividend does not meet or exceed the amount in the table below.  “Recurring
dividend” shall mean any dividend declared and paid by the Company that is equal
to up to 90% of the Company’s per share FFO for such year.




Year

    Recurring     

Dividend

Minimum

Dividend Bonus

Year    

Recurring

Dividend

Minimum

Dividend Bonus

2009 

     $   2.20     

$   275,000     

    2012     

       $ 2.40     

         $ 325,000

2010

2.30     

290,000     

2013    

2.45     

350,000

2011

2.35     

305,000     

 

 

 











--------------------------------------------------------------------------------


















